 In the Matter of TUCKER DUCK & RUBBER CO., INC.andUPHOLSTERERSINTERNATIONAL UNION OF NORTH AMERICA, LOCAL #252, AFFILIATEDWITH THE AMERICAN FEDERATIOI OF LABORCase No. 1Q-2976SUPPLEMENTAL DECISIONANDDIRECTIONDecember 13, 1911On October 15, 1941, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on November 7, 1941, under the direction and supervisionof the Regional Director for the, Fifteenth Region (New Orleans,Louisiana).On November 15, 1941, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report, reporting as follows concerningthe balloting and its results :Total on eligibility list-------------------------------------124Total ballots cast--------------------______----__2101Total ballots challenged-----------------------------------32Total blank ballots----------------------------------------0Total void ballots-----------------------------------------0Total valid votes counted---------------------------------101Votes cast for Upholsterers International Union of NorthAmerica, Local 252, AFL--------------------------------49Votes cast for United Furniture Workers of America, Local1650, CIO-----------------------------------------------49Votes cast for no union------------------------------------3The ballots of Clyde Cordell and Lloyd Freeman, who are in theactive military service or training of the United States, were not re-136 N. L.R B. 132.2This does not include the ballots of Clyde Cordell and Lloyd Freeman, who were in-the active military service or training of the United States and whose ballots were nottabulated by the Regional Director, or the ballots of Carl Ililam and Henry 'L Garretson,whose ballots were challenged at the election.3 This does not include the ballots of Cordell and Freeman mentioned above.37 N. L. R. B., No. 98.573 574DECISIONSOF NATIONALLABOR RELATIONS BOARDturned to the Regional Director in sufficient time to have them avail-able at the opening of the ballot box and the counting of the other bal-lots on November 7, 1941.They remain in the possession of the Re-gional Director,unopened and uncounted.The Regional Directorrecommended in his Election Report that these two ballots be declaredvalid and counted.None of the partieshas objectedto this recom-mendation.With respect to the two ballots challenged at the election on Novem-ber 7,1941,the Regional Directorreported that theywere cast byCarl Milani and Henry L. Garretson.Milain is employed as assistantto the headshippingclerk of the Company,his duties being to addressand tag shipments,fill orders,and drivea truck.Garretson, chal-lenged because his name didnot appear on the seniority list,' hadleftFort Smith,Arkansas,on learning that no work was availablefor him at the Company's plant.On October17, 1941, theCompanyhad a job available but was unable to locate him.He returned toFort Smith on November 5, 1941, but his name was removed fromthe seniority list on November 6, 1941.The Regional Director recom-mended in his Election Report that the challenges be overruled andthat the ballots of these two employees also be declared valid andcounted.None of the parties has objected to the recommendationwith respect to Garretson.United Furniture Workers of America, Local 1651,affiliated withthe Congress of Industrial Organizations,filed with the RegionalDirector its objections to the recommendation that the ballot ofCarl Milam be counted.On November 26, 1941, the Regional Direc-tor issued his Report on Objections,in which he found that Milanispends about 10 percent of his time in writing shipping tags, hisonly clerical work, and 90 percent of his time in assembling orders,packing them for shipment,and driving a truck.We find that the ballots of Cordell and Freeman were duly receivedand are valid.We further find that Milani and Garretson wereeligible to vote and that their ballots are valid.We shall thereforedirect that the Regional Director open and count the ballots of thefour named individuals and issue a Supplemental Election Report.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and6The Board's Direction of Election directed that persons whose names appeared on therevised seniority list dated April 26, 1941, who had not declined an offer of' employmentby the company, were eligible to vote. TUCKER DUCK & RUBBER Co., INC.5759, of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of'the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Tucker Duck & Rubber Co., Inc., Fort.Smith, Arkansas, theRegional Director for the Fifteenth Region shall, pursuant to saidRules and Regulations, and subject to Article III, Section 9, thereof,within ten (10) days from the date of this Direction open andcount the ballots of Clyde Cordell, Lloyd Freeman, Carl Milam, andHenry L. Garretson herein declared valid, and shall thereafter pre-pare and cause to be served upon the parties to these proceedings aSupplemental Election Report, embodying therein his findings andrecommendations as to the results of the ballot.Mn. GERARD D. REILLY took no part in the consideration of the aboveSupplementalDecision and Direction: